DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term(s) "relatively high resolution portion" in claim 1 is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Similarly, he term(s) "relatively low resolution portion" in claim 1 is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2 – 7 are dependent to claim 1 and are therefore similarly rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spitzer et al; (Publication number: US 2017/0236466 A1), hereafter Spitzer.

Regarding claim 15:
	Spitzer discloses an electronic device (Spitzer ABSTRACT Figure 4 400), comprising: 
 	a display (Spitzer Figure 7 401); 
 	an eye tracker configured to collect eye tracking data regarding a gaze of one or more of a user’s eyes across a display (Spitzer [0018]); and 
 	processing circuitry operatively coupled to the display (Spitzer Figure 4 420, 436, 422)  and configured to:

 	generate pixel data for each frame of a plurality of frames of content based on the eye tracking data such that the display is configured to transition from showing the content in a dynamically foveated manner to showing the content in a statically foveated manner such that the display does not generate visual artifacts perceivable by the user’s eyes (Spitzer Figure 5 – display is dynamically foveally rendered based on a user’s gaze direction as the gaze moves across the screen. A static foveal rendered screen is transitioned to when the user does not change the eye gaze position. Further visual artifacts may not be perceivable to the user in the peripheral region as the resolution is gradually decreased as illustrated in Figure 3).

Regarding claim 19:
	Spitzer (in view of Carter) discloses the electronic device of claim 15, wherein the electronic device comprises a computer, a mobile phone, a portable media device, a tablet, a television, or a virtual-reality headset (Spitzer [0026] HMD).

 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1 – 3, 5, 8, 9, 11, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al; (Publication number: US 2017/0236466 A1), hereafter Spitzer, in view of CARTER et al; (Publication number: US 2013/0083043 A1), hereafter Carter.


Regarding claim 1:
 	Spitzer discloses an electronic device (Spitzer ABSTRACT Figure 4 400), comprising: 
 	a display (Spitzer Figure 7 401);
 	an eye tracker configured to collect eye tracking data regarding a gaze of one or more of a user’s eyes across the display (Spitzer [0018]); and 
 	processing circuitry operatively coupled to the display (Spitzer Figure 4 420, 436, 422) and configured to:
 	 receive the eye tracking data (Spitzer Figure 4 – eye gaze direction is output to foveal control 420);
 	 generate pixel data for each frame of a plurality of frames of content based on eye tracking data (Sptizer Figure 5 510 – foveally rendered display based on determined eye gaze direction), wherein each frame of the plurality of frames comprises a relatively high resolution portion and a relatively low resolution portion, the relatively 
	While Spitzer discloses adjusting the display clock in regions corresponding to peripheral region (non-foveal regions) in Figure 7 and paragraph [0043]), Spitzer does not disclose the method including the processor configured to:
 	 generate one or more intra-frame pauses for pixel data associated with the relatively low resolution portion to maintain a strobe cadence between successive frames of the plurality of frames such that the display does not generate visual artifacts perceivable by the user’s eyes.
	However, Carter discloses methods and systems to reduce display artifacts when changing display clock rates. Carter discloses a method for adapting the display upon the changing of the display clock DCLK rate, thereby reducing or eliminating display artifacts during the display of image or videos of the display (Carter [0050] and Figure 3). The triggering of a change in the display clock rate may be performed automatically or manually when the user selects a resolution (Carter [0051]). In step 306, Carter discloses the display data processing pipeline is adapted by removing valid tokens in the data stream (the removal of data construed as generating the claimed intra-frame pauses for pixel data) such that the enable gap (the enable gap construed as claimed strobe cadence between successive frames) remains substantially the same through the change of the data clock rate (Carter [0053]).
	It would have been obvious to modify the processing circuit of Spitzer such that the processing circuitry is configured to:  generate one or more intra-frame pauses for 

Regarding claim 2:
	Spitzer (in view of Carter) discloses the electronic device of claim 1, wherein the one or more intra-frame pauses corresponds to one or more times within a single frame when the display is configured not to show content (disclosed by combination of Spitzer and Carter when removing valid tokens from the data pipeline and data is read at pixel clock rate without displaying artifacts; [0026][0053]).

Regarding claim 3:
	Spitzer (in view of Carter) discloses the electronic device of claim 1, wherein the processing circuitry is configured to generate the one or more intra-frame pauses such that a first strobe cadence associated with two successive frames differs from a second strode cadence associated with two successive frames and another frame of the plurality of frames by 0.3 milliseconds or less (A difference of zero is suggested by the combination of Spitzer and Carter when no change in gaze direction is detected and the no change in display clock rate for the claimed successive frames; Spitzer Figure 5 and [0043] and Carter Figure 3).

Regarding claim 5:
	Spitzer (in view of Carter) discloses the electronic device of claim 1, wherein the processing circuitry is configured to generate the one or more intra-frame pauses based on the eye tracking data (disclosed in combination since the eye gaze direction is used to update the foveal region and the display clock as disclosed by Spizter’s Figures 5 

Regarding claim 8:
	Spitzer discloses an electronic device (Spitzer ABSTRACT Figure 4 400), comprising: 
 	a display (Spitzer Figure 7 401);
 	 an eye tracker configured to collect eye tracking data regarding a gaze of one or more of a user’s eyes across the display (Spitzer [0018]); and
 	 processing circuity operatively coupled to the display (Spitzer Figure 4 420, 436, 422)  and configured to: 
 	receive the eye tracking data (Spitzer Figure 4 – eye gaze direction is output to foveal control 420); 
 	generate pixel data for each frame of a plurality of frames of content based on the eye tracking data such that content is configured to be shown on the display in a dynamically foveated manner (Spitzer Figure 5; see also [0021] – [0022])

 	Spitzer does not disclose the processing circuitry configured to: generate one or more intra-frame pauses for the pixel data such that a first strobe cadence associated with ta first frame and a second frame of the plurality of frames differs from a second strobe cadence associated with the second frame and a third frame of a plurality of frames by 0.3 milliseconds or less.


	It would have been obvious to modify Spitzer wherein the processing circuitry configured to: generate one or more intra-frame pauses for the pixel data such that a first strobe cadence associated with ta first frame and a second frame of the plurality of frames differs from a second strobe cadence associated with the second frame and a third frame of a plurality of frames by 0.3 milliseconds or less, as claimed, as those skilled in the art would appreciate eliminating or reducing visual artifacts when the display clock changes. As modified, the difference in strobe cadence would be zero when the display clock is not updated over the claimed frame periods by movement of the user’s gaze.



Regarding claim 9:
	Spitzer (in view of Cater) discloses the electronic device of claim 8, wherein the first frame immediately precedes the second frame and the second frame immediately precedes the third frame (implied by Spitzer [0036] as display may be configured as OLED display and scans row-by-row for each frame).

Regarding claim 11:
	Spitzer (in view of Carter) discloses the electronic device of claim 8, wherein the processing circuit is configured to generate the one or more intra-frame pauses based on a change in the user’s gaze (disclosed in combination since the eye gaze direction is used to update the foveal region and the display clock as disclosed by Spizter’s Figures 5 and 7 and [0043] and since the display is adapted based on change in display clock to eliminate visual artifacts as described in Carter’s Figure 3).

Regarding claim 16:
	Spitzer does not disclose the electronic device of claim 15, wherein the display is configured to transition from showing the content in a dynamically foveated manner to showing the content in a statically foveated manner such that a first strobe cadence associated with a first frame and second frame of the plurality of frames differs from a second strobe cadence associated with the second frame and a third frame of the plurality of frames by 0.35 milliseconds or less. 
 	However, Carter discloses methods and systems to reduce display artifacts when changing display clock rates. Carter discloses a method for adapting the display upon 
 	It would have been obvious to modify Spitzer wherein the display is configured to transition from showing the content in a dynamically foveated manner to showing the content in a statically foveated manner such that a first strobe cadence associated with a first frame and second frame of the plurality of frames differs from a second strobe cadence associated with the second frame and a third frame of the plurality of frames by 0.35 milliseconds or less, as claimed. Those skilled in the art would appreciate the ability to reduce or eliminate display artifacts when switch display clock rates. As modified, Spitzer discloses a difference of zero between frames when the user’s gaze remain stationary and the display clock rate is not changed.

Regarding claim 20:
	Spitzer (in view of Carter) does not disclose the electronic device of claim 15, wherein the plurality of frames comprise at least ten frames.
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al; (Publication number: US 2017/0236466 A1), hereafter Spitzer, in view of Young et al; (Publication number: US 2017/0285736 A1), hereafter Young.
Regarding claim 17:
	Spitzer does not disclose the electronic device of claim 15, wherein at least a portion of the eye tracking data is indicative of the eye tracker losing track of the user’s gaze.
	However, Young discloses reducing rendering computation and power consumption by detecting saccades and blinks. More specifically, Young discloses detecting a saccade or blink and disabling transmission of image data for a period that accounts for the saccade or blink (Young Figure 2 206 and 210B). During the period of a blink the eye tracker may lose track of the user’s eye gaze. 
	It would have been obvious to modify Spitzer wherein at least a portion of the eye tracking data is indicative of the eye tracker losing track of the user’s gaze, as claimed. Those skilled in the art would appreciate 

Allowable Subject Matter
Claim(s) 10, 12 – 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 4, 6, and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHIR K RAYAN/Examiner, Art Unit 2623